

	

		II

		109th CONGRESS

		2d Session

		S. 2506

		IN THE SENATE OF THE UNITED STATES

		

			April 4, 2006

			Mr. Obama (for himself,

			 Mr. Durbin, Mrs. Clinton, and Mr.

			 Kerry) introduced the following bill; which was read twice and

			 referred to the Committee on Health,

			 Education, Labor, and Pensions

		

		A BILL

		To require Federal agencies to support health impact

		  assessments and take other actions to improve health and the environmental

		  quality of communities, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Healthy Places Act of

			 2006.

		2.DefinitionsIn this Act:

			(1)AdministratorThe

			 term Administrator means the Administrator of the Environmental

			 Protection Agency.

			(2)Built

			 environmentThe term built environment means an

			 environment consisting of all buildings, spaces, and products that are created

			 or modified by people, including—

				(A)homes, schools,

			 workplaces, parks and recreation areas, greenways, business areas, and

			 transportation systems;

				(B)electric

			 transmission lines;

				(C)waste disposal

			 sites; and

				(D)land-use planning

			 and policies that impact urban, rural, and suburban communities.

				(3)DirectorThe

			 term Director means the Director of the Centers for Disease

			 Control and Prevention.

			(4)Environmental

			 healthThe term environmental health means the

			 health and well-being of a population as affected by—

				(A)the direct

			 pathological effects of chemicals, radiation, and some biological agents;

			 and

				(B)the effects

			 (often indirect) of the broad physical, psychological, social, and aesthetic

			 environment.

				(5)Health impact

			 assessmentThe term health impact assessment means

			 any combination of procedures, methods, tools, and means used under section 4

			 to analyze the actual or potential effects of a policy, program, or project on

			 the health of a population (including the distribution of those effects within

			 the population).

			(6)SecretaryThe

			 term Secretary means the Secretary of Health and Human

			 Services.

			3.Interagency

			 working group on environmental health

			(a)DefinitionsIn

			 this section:

				(1)InstituteThe

			 term Institute means the Institute of Medicine of the National

			 Academies of Science.

				(2)IWGThe

			 term IWG means the interagency working group established under

			 subsection (b).

				(b)EstablishmentThe

			 Secretary, in coordination with the Administrator, shall establish an

			 interagency working group to discuss environmental health concerns,

			 particularly concerns disproportionately affecting disadvantaged

			 populations.

			(c)MembershipThe

			 IWG shall be composed of a representative from each Federal agency (as

			 appointed by the head of the agency) that has jurisdiction over, or is affected

			 by, environmental policies and projects, including—

				(1)the Council on

			 Environmental Quality;

				(2)the Department of

			 Agriculture;

				(3)the Department of

			 Commerce;

				(4)the Department of

			 Defense;

				(5)the Department of

			 Education;

				(6)the Department of

			 Energy;

				(7)the Department of

			 Health and Human Services;

				(8)the Department of

			 Housing and Urban Development;

				(9)the Department of

			 the Interior;

				(10)the Department

			 of Justice;

				(11)the Department

			 of Labor;

				(12)the Department

			 of State;

				(13)the Department

			 of Transportation;

				(14)the

			 Environmental Protection Agency; and

				(15)such other

			 Federal agencies as the Administrator and the Secretary jointly determine to be

			 appropriate.

				(d)DutiesThe

			 IWG shall—

				(1)facilitate

			 communication and partnership on environmental health-related projects and

			 policies—

					(A)to generate a

			 better understanding of the interactions between policy areas; and

					(B)to raise

			 awareness of the relevance of health across policy areas to ensure that the

			 potential positive and negative health consequences of decisions are not

			 overlooked;

					(2)serve as a

			 centralized mechanism to coordinate a national effort—

					(A)to discuss and

			 evaluate evidence and knowledge on the relationship between the general

			 environment and the health of the population of the United States;

					(B)to determine the

			 range of effective, feasible, and comprehensive actions to improve

			 environmental health; and

					(C)to examine and

			 better address the influence of social and environmental determinants of

			 health;

					(3)survey Federal

			 agencies to determine which policies are effective in encouraging, and how best

			 to facilitate outreach without duplicating, efforts relating to environmental

			 health promotion;

				(4)establish

			 specific goals within and across Federal agencies for environmental health

			 promotion, including determinations of accountability for reaching those

			 goals;

				(5)develop a

			 strategy for allocating responsibilities and ensuring participation in

			 environmental health promotions, particularly in the case of competing agency

			 priorities;

				(6)coordinate plans

			 to communicate research results relating to environmental health to enable

			 reporting and outreach activities to produce more useful and timely

			 information;

				(7)establish an

			 interdisciplinary committee to continue research efforts to further understand

			 the relationship between the built environment and health factors (including

			 air quality, physical activity levels, housing quality, access to primary

			 health care practitioners and health care facilities, injury risk, and

			 availability of nutritional, fresh food) that coordinates the expertise of the

			 public health, urban planning, and transportation communities;

				(8)develop an

			 appropriate research agenda for Federal agencies—

					(A)to

			 support—

						(i)longitudinal

			 studies;

						(ii)rapid-response

			 capability to evaluate natural conditions and occurrences; and

						(iii)extensions of

			 national databases; and

						(B)to review

			 evaluation and economic data relating to the impact of Federal interventions on

			 the prevention of environmental health concerns;

					(9)initiate

			 environmental health impact demonstration projects to develop integrated

			 place-based models for addressing community quality-of-life issues;

				(10)provide a

			 description of evidence-based best practices, model programs, effective

			 guidelines, and other strategies for promoting environmental health;

				(11)make

			 recommendations to improve Federal efforts relating to environmental health

			 promotion and to ensure Federal efforts are consistent with available standards

			 and evidence and other programs in existence as of the date of enactment of

			 this Act;

				(12)monitor Federal

			 progress in meeting specific environmental health promotion goals;

				(13)assist in

			 ensuring, to the maximum extent practicable, integration of the impact of

			 environmental policies, programs, and activities on the areas under Federal

			 jurisdiction;

				(14)assist in the

			 implementation of the recommendations from the reports of the Institute of

			 Medicine entitled Does the Built Environment Influence Physical

			 Activity? Examining the Evidence and dated January 11, 2005, and

			 Rebuilding the Unity of Health and the Environment: A New Vision of

			 Environmental Health for the 21st Century and dated January 22, 2001,

			 including recommendations for—

					(A)the expansion of

			 national public health and travel surveys to provide more detailed information

			 about the connection between the built environment and health, including

			 expansion of such surveys as—

						(i)the

			 Behavioral Risk Factor Surveillance System, the National Health and Nutrition

			 Examination Survey, and the National Health Interview Survey conducted by the

			 Centers for Disease Control and Prevention;

						(ii)the American

			 Community survey conducted by the Census Bureau;

						(iii)the American

			 Time Use Survey conducted by the Bureau of Labor Statistics;

						(iv)the Youth Risk

			 Behavior Survey conducted by the Centers for Disease Control and Prevention;

			 and

						(v)the

			 National Longitudinal Cohort Survey of American Children (the National

			 Children's Study) conducted by the National Institute of Child Health and Human

			 Development;

						(B)collaboration

			 with national initiatives to learn from natural experiments such as

			 observations from changes in the built environment and the consequent effects

			 on health;

					(C)development of a

			 program of research with a defined mission and recommended budget,

			 concentrating on multiyear projects and enhanced data collection;

					(D)development of

			 interdisciplinary education programs—

						(i)to train

			 professionals in conducting recommended research; and

						(ii)to prepare

			 practitioners with appropriate skills at the intersection of physical activity,

			 public health, transportation, and urban planning;

						(15)not later than 2

			 years after the date of enactment of this Act, submit to Congress a report that

			 describes the extent to which recommendations from the Institute of Medicine

			 reports described in paragraph (14) were executed; and

				(16)assist the

			 Director with the development of guidance for the assessment of the potential

			 health effects of land use, housing, and transportation policy and

			 plans.

				(e)Meetings

				(1)In

			 generalThe IWG shall meet at least 3 times each year.

				(2)Annual

			 conferenceThe Secretary, acting through the Director and in

			 collaboration with the Administrator, shall sponsor an annual conference on

			 environmental health and health disparities to enhance coordination, build

			 partnerships, and share best practices in environmental health data collection,

			 analysis, and reporting.

				(f)Authorization

			 of appropriationsThere are authorized to be appropriated such

			 sums as are necessary to carry out this section.

			4.Health impact

			 assessments

			(a)Definition of

			 eligible entityIn this section, the term eligible

			 entity means any unit of State or local government the jurisdiction of

			 which includes individuals or populations the health of which are or will be

			 affected by an activity or a proposed activity.

			(b)EstablishmentThe

			 Secretary, acting through the Director and in collaboration with the

			 Administrator, shall—

				(1)establish a

			 program at the National Center of Environmental Health at the Centers for

			 Disease Control and Prevention focused on advancing the field of health impact

			 assessment, including—

					(A)collecting and

			 disseminating best practices;

					(B)administering

			 capacity building grants, in accordance with subsection (d);

					(C)providing

			 technical assistance;

					(D)providing

			 training;

					(E)conducting

			 evaluations; and

					(F)awarding

			 competitive extramural research grants;

					(2)in accordance

			 with subsection (f), develop guidance to conduct health impact assessments;

			 and

				(3)establish a grant

			 program to allow eligible entities to conduct health impact assessments.

				(c)GuidanceThe

			 Director, in collaboration with the IWG, shall—

				(1)develop guidance

			 for the assessment of the potential health effects of land use, housing, and

			 transportation policy and plans, including—

					(A)background on

			 international efforts to bridge urban planning and public health institutions

			 and disciplines, including a review of health impact assessment best practices

			 internationally;

					(B)evidence-based

			 causal pathways that link urban planning, transportation, and housing policy

			 and objectives to human health objectives;

					(C)data resources

			 and quantitative and qualitative forecasting methods to evaluate both the

			 status of health determinants and health effects; and

					(D)best practices

			 for inclusive public involvement in planning decision-making;

					(2)not later than 1

			 year after the date of enactment of this Act, promulgate the guidance;

			 and

				(3)present the

			 guidance to the public at the annual conference described in section

			 3(e)(2).

				(d)Grant

			 programThe Secretary, acting through the Director and in

			 collaboration with the Administrator, shall establish a program under which the

			 Secretary shall provide funding and technical assistance to eligible entities

			 to prepare health impact assessments—

				(1)to ensure that

			 appropriate health factors are taken into consideration as early as practicable

			 during any planning, review, or decision-making process; and

				(2)to evaluate the

			 effect on the health of individuals and populations, and on social and economic

			 development, of decisions made outside of the health sector that result in

			 modifications of a physical or social environment.

				(e)Applications

				(1)In

			 generalTo receive a grant under this section, an eligible entity

			 shall submit to the Secretary an application in accordance with this

			 subsection, in such time, in such manner, and containing such additional

			 information as the Secretary may require.

				(2)Inclusion

					(A)In

			 generalAn application under this subsection shall include an

			 assessment by the eligible entity of the probability that an applicable

			 activity or proposed activity will have at least 1 significant, adverse health

			 effect on an individual or population in the jurisdiction of the eligible

			 entity, based on the criteria described in subparagraph (B).

					(B)CriteriaThe

			 criteria referred to in subparagraph (A) include, with respect to the

			 applicable activity or proposed activity—

						(i)any

			 substantial adverse effect on—

							(I)existing air

			 quality, ground or surface water quality or quantity, or traffic or noise

			 levels;

							(II)a significant

			 habitat area;

							(III)physical

			 activity;

							(IV)injury;

							(V)mental

			 health;

							(VI)social

			 capital;

							(VII)accessibility;

							(VIII)the character

			 or quality of an important historical, archeological, architectural, or

			 aesthetic resource (including neighborhood character) of the community of the

			 eligible entity; or

							(IX)any other

			 natural resource;

							(ii)any increase

			 in—

							(I)solid waste

			 production; or

							(II)problems

			 relating to erosion, flooding, leaching, or drainage;

							(iii)any requirement

			 that a large quantity of vegetation or fauna be removed or destroyed;

						(iv)any conflict

			 with the plans or goals of the community of the eligible entity;

						(v)any

			 major change in the quantity or type of energy used by the community of the

			 eligible entity;

						(vi)any hazard

			 presented to human health;

						(vii)any substantial

			 change in the use, or intensity of use, of land in the jurisdiction of the

			 eligible entity, including agricultural, open space, and recreational

			 uses;

						(viii)the

			 probability that the activity or proposed activity will result in an increase

			 in tourism in the jurisdiction of the eligible entity;

						(ix)any substantial,

			 adverse aggregate impact on environmental health resulting from—

							(I)changes caused by

			 the activity or proposed activity to 2 or more elements of the environment;

			 or

							(II)2 or more

			 related actions carried out under the activity or proposed activity; and

							(x)any

			 other significant change of concern, as determined by the eligible

			 entity.

						(C)Factors for

			 considerationIn making an assessment under subparagraph (A), an

			 eligible entity may take into consideration any reasonable, direct, indirect,

			 or cumulative effect relating to the applicable activity or proposed activity,

			 including the effect of any action that is—

						(i)included in the

			 long-range plan relating to the activity or proposed activity;

						(ii)likely to be

			 carried out in coordination with the activity or proposed activity;

						(iii)dependent on

			 the occurrence of the activity or proposed activity; or

						(iv)likely to have a

			 disproportionate impact on disadvantaged populations.

						(f)Use of

			 funds

				(1)In

			 generalAn eligible entity shall use assistance received under

			 this section to prepare and submit to the Secretary a health impact assessment

			 in accordance with this subsection.

				(2)PurposesThe

			 purposes of a health impact assessment are—

					(A)to facilitate the

			 involvement of State and local health officials in community planning and land

			 use decisions to identify any potential health concern relating to an activity

			 or proposed activity;

					(B)to provide for an

			 investigation of any health-related issue addressed in an environmental impact

			 statement or policy appraisal relating to an activity or a proposed

			 activity;

					(C)to describe and

			 compare alternatives (including no-action alternatives) to an activity or a

			 proposed activity to provide clarification with respect to the costs and

			 benefits of the activity or proposed activity; and

					(D)to contribute to

			 the findings of an environmental impact statement with respect to the terms and

			 conditions of implementing an activity or a proposed activity, as

			 necessary.

					(3)RequirementsA

			 health impact assessment prepared under this subsection shall—

					(A)describe the

			 relevance of the applicable activity or proposed activity (including the policy

			 of the activity) with respect to health issues;

					(B)assess each

			 health impact of the applicable activity or proposed activity;

					(C)provide

			 recommendations of the eligible entity with respect to—

						(i)the

			 mitigation of any adverse impact on health of the applicable activity or

			 proposed activity; or

						(ii)the

			 encouragement of any positive impact of the applicable activity or proposed

			 activity;

						(D)provide for

			 monitoring of the impacts on health of the applicable activity or proposed

			 activity, as the eligible entity determines to be appropriate; and

					(E)include a list of

			 each comment received with respect to the health impact assessment under

			 subsection (e).

					(4)MethodologyIn

			 preparing a health impact assessment under this subsection, an eligible

			 entity—

					(A)shall follow

			 guidelines developed by the Director, in collaboration with the IWG,

			 that—

						(i)are

			 consistent with subsection (c);

						(ii)will be

			 established not later than 1 year after the date of enactment of this Act;

			 and

						(iii)will be made

			 publicly available at the annual conference described in section 3(e)(2);

			 and

						(B)may establish a

			 balance, as the eligible entity determines to be appropriate, between the use

			 of—

						(i)rigorous methods

			 requiring special skills or increased use of resources; and

						(ii)expedient,

			 cost-effective measures.

						(g)Public

			 participation

				(1)In

			 generalBefore preparing and submitting to the Secretary a final

			 health impact assessment, an eligible entity shall request and take into

			 consideration public and agency comments, in accordance with this

			 subsection.

				(2)RequirementNot

			 later than 30 days after the date on which a draft health impact assessment is

			 completed, an eligible entity shall submit the draft health impact assessment

			 to each Federal agency, and each State and local organization, that—

					(A)has jurisdiction

			 with respect to the activity or proposed activity to which the health impact

			 assessment applies;

					(B)has special

			 knowledge with respect to an environmental or health impact of the activity or

			 proposed activity; or

					(C)is authorized to

			 develop or enforce any environmental standard relating to the activity or

			 proposed activity.

					(3)Comments

			 requested

					(A)Request by

			 eligible entityAn eligible entity may request comments with

			 respect to a health impact assessment from—

						(i)affected Indian

			 tribes;

						(ii)interested or

			 affected individuals or organizations; and

						(iii)any other State

			 or local agency, as the eligible entity determines to be appropriate.

						(B)Request by

			 othersAny interested or affected agency, organization, or

			 individual may—

						(i)request an

			 opportunity to comment on a health impact assessment; and

						(ii)submit to the

			 appropriate eligible entity comments with respect to the health impact

			 assessment by not later than—

							(I)for a Federal,

			 State, or local government agency or organization, the date on which a final

			 health impact assessment is prepared; and

							(II)for any other

			 individual or organization, the date described in subclause (I) or another

			 date, as the eligible entity may determine.

							(4)Response to

			 commentsA final health impact assessment shall describe the

			 response of the eligible entity to comments received within a 90-day period

			 under this subsection, including—

					(A)a description of

			 any means by which the eligible entity, as a result of such a comment—

						(i)modified an

			 alternative recommended with respect to the applicable activity or proposed

			 activity;

						(ii)developed and

			 evaluated any alternative not previously considered by the eligible

			 entity;

						(iii)supplemented,

			 improved, or modified an analysis of the eligible entity; or

						(iv)made any factual

			 correction to the health impact assessment; and

						(B)for any comment

			 with respect to which the eligible entity took no action, an explanation of the

			 reasons why no action was taken and, if appropriate, a description of the

			 circumstances under which the eligible entity would take such an action.

					(h)Health impact

			 assessment databaseThe Secretary, acting through the Director

			 and in collaboration with the Administrator, shall establish and maintain a

			 health impact assessment database, including—

				(1)a catalog of

			 health impact assessments received under this section;

				(2)an inventory of

			 tools used by eligible entities to prepare draft and final health impact

			 assessments; and

				(3)guidance for

			 eligible entities with respect to the selection of appropriate tools described

			 in paragraph (2).

				(i)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section such sums as are necessary.

			5.Grant

			 program

			(a)DefinitionsIn

			 this section:

				(1)DirectorThe

			 term Director means the Director of the Centers for Disease

			 Control and Prevention, acting in collaboration with the Administrator and the

			 Director of the National Institute of Environmental Health Sciences.

				(2)Eligible

			 entityThe term eligible entity means a State or

			 local community that—

					(A)bears a

			 disproportionate burden of exposure to environmental health hazards;

					(B)has established a

			 coalition—

						(i)with not less

			 than 1 community-based organization; and

						(ii)with not less

			 than 1—

							(I)public health

			 entity;

							(II)health care

			 provider organization; or

							(III)academic

			 institution;

							(C)ensures planned

			 activities and funding streams are coordinated to improve community health;

			 and

					(D)submits an

			 application in accordance with subsection (c).

					(b)EstablishmentThe

			 Director shall establish a grant program under which eligible entities shall

			 receive grants to conduct environmental health improvement activities.

			(c)ApplicationTo

			 receive a grant under this section, an eligible entity shall submit an

			 application to the Director at such time, in such manner, and accompanied by

			 such information as the Director may require.

			(d)Cooperative

			 agreementsAn eligible entity may use a grant under this

			 section—

				(1)to promote

			 environmental health; and

				(2)to address

			 environmental health disparities.

				(e)Amount of

			 cooperative agreement

				(1)In

			 generalThe Director shall award grants to eligible entities at

			 the 2 different funding levels described in this subsection.

				(2)Level 1

			 Cooperative Agreements

					(A)In

			 generalAn eligible entity awarded a grant under this paragraph

			 shall use the funds to identify environmental health problems and solutions

			 by—

						(i)establishing a

			 planning and prioritizing council in accordance with subparagraph (B);

			 and

						(ii)conducting an

			 environmental health assessment in accordance with subparagraph (C).

						(B)Planning and

			 prioritizing council

						(i)In

			 generalA prioritizing and planning council established under

			 subparagraph (A)(i) (referred to in this paragraph as a PPC) shall

			 assist the environmental health assessment process and environmental health

			 promotion activities of the eligible entity.

						(ii)MembershipMembership

			 of a PPC shall consist of representatives from various organizations within

			 public health, planning, development, and environmental services and shall

			 include stakeholders from vulnerable groups such as children, the elderly,

			 disabled, and minority ethnic groups that are often not actively involved in

			 democratic or decision-making processes.

						(iii)DutiesA

			 PPC shall—

							(I)identify key

			 stakeholders and engage and coordinate potential partners in the planning

			 process;

							(II)establish a

			 formal advisory group to plan for the establishment of services;

							(III)conduct an

			 in-depth review of the nature and extent of the need for an environmental

			 health assessment, including a local epidemiological profile, an evaluation of

			 the service provider capacity of the community, and a profile of any target

			 populations; and

							(IV)define the

			 components of care and form essential programmatic linkages with related

			 providers in the community.

							(C)Environmental

			 health assessment

						(i)In

			 generalA PPC shall carry out an environmental health assessment

			 to identify environmental health concerns.

						(ii)Assessment

			 processThe PPC shall—

							(I)define the goals

			 of the assessment;

							(II)generate the

			 environmental health issue list;

							(III)analyze issues

			 with a systems framework;

							(IV)develop

			 appropriate community environmental health indicators;

							(V)rank the

			 environmental health issues;

							(VI)set priorities

			 for action;

							(VII)develop an

			 action plan;

							(VIII)implement the

			 plan; and

							(IX)evaluate

			 progress and planning for the future.

							(D)EvaluationEach

			 eligible entity that receives a grant under this paragraph shall evaluate,

			 report, and disseminate program findings and outcomes.

					(E)Technical

			 assistanceThe Director may provide such technical and other

			 non-financial assistance to eligible entities as the Director determines to be

			 necessary.

					(3)Level 2

			 Cooperative Agreements

					(A)Eligibility

						(i)In

			 generalThe Director shall award grants under this paragraph to

			 eligible entities that have already—

							(I)established

			 broad-based collaborative partnerships; and

							(II)completed

			 environmental assessments.

							(ii)No level 1

			 requirementTo be eligible to receive a grant under this

			 paragraph, an eligible entity is not required to have successfully completed a

			 Level 1 Cooperative Agreement (as described in paragraph (2).

						(B)Use of grant

			 fundsAn eligible entity awarded a grant under this paragraph

			 shall use the funds to further activities to carry out environmental health

			 improvement activities, including—

						(i)addressing

			 community environmental health priorities in accordance with paragraph

			 (2)(C)(ii), including—

							(I)air

			 quality;

							(II)water

			 quality;

							(III)solid

			 waste;

							(IV)land use;

							(V)housing;

							(VI)food

			 safety;

							(VII)crime;

							(VIII)injuries;

			 and

							(IX)healthcare

			 services;

							(ii)building

			 partnerships between planning, public health, and other sectors, to address how

			 the built environment impacts food availability and access and physical

			 activity to promote healthy behaviors and lifestyles and reduce obesity and

			 related co-morbidities;

						(iii)establishing

			 programs to address—

							(I)how environmental

			 and social conditions of work and living choices influence physical activity

			 and dietary intake; or

							(II)how those

			 conditions influence the concerns and needs of people who have impaired

			 mobility and use assistance devices, including wheelchairs and lower limb

			 prostheses; and

							(iv)convening

			 intervention programs that examine the role of the social environment in

			 connection with the physical and chemical environment in—

							(I)determining

			 access to nutritional food; and

							(II)improving

			 physical activity to reduce morbidity and increase quality of life.

							(f)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section—

				(1)$25,000,000 for

			 fiscal year 2007; and

				(2)such sums as are

			 necessary for the period of fiscal years 2008 through 2011.

				6.Additional

			 research on the relationship between the built environment and the health of

			 community residents

			(a)Definition of

			 eligible institutionIn this section, the term eligible

			 institution means a public or private nonprofit institution that

			 submits to the Secretary and the Administrator an application for a grant under

			 the grant program authorized under subsection (b)(2) at such time, in such

			 manner, and containing such agreements, assurances, and information as the

			 Secretary and Administrator may require.

			(b)Research grant

			 program

				(1)Definition of

			 healthIn this section, the term health

			 includes—

					(A)levels of

			 physical activity;

					(B)consumption of

			 nutritional foods;

					(C)rates of

			 crime;

					(D)air, water, and

			 soil quality;

					(E)risk of

			 injury;

					(F)accessibility to

			 healthcare services; and

					(G)other indicators

			 as determined appropriate by the Secretary.

					(2)GrantsThe

			 Secretary, in collaboration with the Administrator, shall provide grants to

			 eligible institutions to conduct and coordinate research on the built

			 environment and its influence on individual and population-based health.

				(3)ResearchThe

			 Secretary shall support research that—

					(A)investigates and

			 defines the causal links between all aspects of the built environment and the

			 health of residents;

					(B)examines—

						(i)the

			 extent of the impact of the built environment (including the various

			 characteristics of the built environment) on the health of residents;

						(ii)the variance in

			 the health of residents by—

							(I)location (such as

			 inner cities, inner suburbs, and outer suburbs); and

							(II)population

			 subgroup (such as children, the elderly, the disadvantaged); or

							(iii)the importance

			 of the built environment to the total health of residents, which is the primary

			 variable of interest from a public health perspective;

						(C)is used to

			 develop—

						(i)measures to

			 address health and the connection of health to the built environment;

			 and

						(ii)efforts to link

			 the measures to travel and health databases;

						(D)distinguishes

			 carefully between personal attitudes and choices and external influences on

			 observed behavior to determine how much an observed association between the

			 built environment and the health of residents, versus the lifestyle preferences

			 of the people that choose to live in the neighborhood, reflects the physical

			 characteristics of the neighborhood; and

					(E)(i)identifies or develops

			 effective intervention strategies to promote better health among residents with

			 a focus on behavioral interventions and enhancements of the built environment

			 that promote increased use by residents; and

						(ii)in developing the intervention

			 strategies under clause (i), ensures that the intervention strategies will

			 reach out to high-risk populations, including low-income urban and rural

			 communities.

						(4)PriorityIn

			 providing assistance under the grant program authorized under paragraph (2),

			 the Secretary and the Administrator shall give priority to research that

			 incorporates—

					(A)interdisciplinary

			 approaches; or

					(B)the expertise of

			 the public health, physical activity, urban planning, and transportation

			 research communities in the United States and abroad.

					(c)Authorization

			 of appropriationsThere are authorized to be appropriated such

			 sums as are necessary to carry out this section.

			

